DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 16 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 02/21/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Nancy et al. (U.S PG Publication No. 20070076671 A1) teaches a  method and system for network infrastructure driven context setup to facilitate roaming for a client coupled to the network. The method includes generating an optimized list of the client's neighbors. The list is suitably generated either statically or dynamically based on any number of parameters managed by the network element to ensure an optimal set of AP candidates are provided. At least one access point is selected from the optimized list. A pre-allocation of resources is initiated with the at least one access point prior to the client roaming.
Shanghai (CN-107467021) teaches sending a wireless connection pre-authorization request to network equipment; the network equipment determines pre-authorization information of equipment identification information of the user equipment for wireless route equipment corresponding to the 
Google (CN-106489284) is a general background reference that teaches an authentication request comprising credentials for a user account of a cloud-based service is received from a wireless client device. The authentication request is forwarded to a server associated with the cloud-based service for authentication of the user account credentials. A list of one or more network identifiers corresponding to networks for which access by the user account of the cloud-based service is authorized is received from the server. The received list of one or more network identifiers is sent to the wireless client device, wherein the received list of one or more network identifiers is sent to the wireless client device prior to the wireless client device being associated with the wireless local area network.
Bejiing Xiaomi (CN-105873106) relates to a processing method and device for wireless network connection and equipment. The method comprises the steps that when unconnected first terminal equipment is detected, an access prompting message is sent to preset second terminal equipment with administration authority, wherein an identifier of the first terminal equipment is included in the access prompting message; an access authorization message sent by the second terminal equipment is received, wherein the access authorization message is used for indicating whether the first terminal equipment is allowed to have access or not; if the access authorization message indicates that the first terminal 
Xiaomi Technology (CN-104363631) relates to a connection method, a connection device and a connection system of a wireless router, and belongs to the wireless communication technical field. The connection method of the wireless router includes: receiving a connection request which is sent by a mobile terminal and includes identification information; sending the identification information to a server; receiving a verification result which is sent by the server and used to indicate whether the identification information has an authority limit of accessing a server router; sending a connection response to the mobile terminal if the identification information has the authority limit of accessing the server router. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 - 8, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLuca (U.S PreGrant Publication No. 2013/0282903 A1, hereinafter 'DeLuca').

With respect to claim 1, DeLucca teaches a method for performing wireless connection pre-authorization on a user device at the user device (e.g., a method for establishing wireless connection using pre-authorization on a user device 101/103, ¶0022, ¶0053), comprising: transmitting a wireless connection pre-authorization request of the user device to a network device (e.g., via a user interface, said pre-authorization must be sent prior establishing to a trusted device, ¶0048, ¶0053), wherein the wireless connection pre-authorization request includes device identification information of the user device (e.g., said pre-authorization may include a suitable identifier of device 101/103, ¶0053); and when located within a coverage range of a wireless access point to which the user device is permitted to connect based on the wireless connection pre-authorization request, connecting to the wireless access point (e.g., when any of the devices is within range of an access point 107 to which the device 101/103 is allowed to connect based on said pre-authorization, connecting to said access point 107, Fig. 2, ¶0022, ¶0045, ¶0047 - ¶0048, ¶0053).  

With respect to claim 3, DeLucca teaches the method according to claim 1, wherein the method further comprising: transmitting one or more wireless access points scanned by the user device to the network device; and receiving pre-authorization information for the device identification information of the user device with respect to the one or more wireless access points returned by the network device (e.g., at least the access point is detected (or discovered), and provide a prompt for entering a password such that the device can access network via a suitable access point 107, ¶0038, ¶0045, ¶0056, ¶0060).

With respect to claim 4, DeLucca teaches the method according to claim 3, wherein the step of connecting to the wireless access point, comprising: recognizing wireless access points to which the user e.g., Alternatively, there could be provided user interface options which allow pre-authorization of transmission of credentials 177 by device 101, and/or pre-authorization of device 103 to auto-connect using received credentials from a first device, such as device 101. In some implementations auto-connection can occur only with trusted devices, ¶0053).

With respect to claim 5, DeLucca teaches the method according to claim 1, wherein the method further comprising: transmitting an automatic connection request to the network device; receiving a preferred wireless access point returned by the network device, wherein geographic location information of the preferred wireless access point matches geographic location information of the user device and the preferred wireless access point is a wireless access point to which the user device is permitted to connect; and automatically connecting to the preferred wireless access point (e.g., Alternatively, there could be provided user interface options which allow pre-authorization of transmission of credentials 177 by device 101, and/or pre-authorization of device 103 to auto-connect using received credentials from a first device, such as device 101. In some implementations auto-connection can occur only with trusted devices, ¶0053).

With respect to claim 6, DeLucca teaches the method according to claim 1, wherein the wireless connection pre-authorization request includes at least one of target address information corresponding to the wireless connection pre-authorization request; target period information corresponding to the wireless connection pre-authorization request; and device identification information and/or access point identification information of a target wireless access point corresponding to the wireless connection pre-e.g., at least an identifier of the access point, the suitable identifier of the device 101/103, or SSID (Service Set Identifier) data, ¶0022 - ¶0023, ¶0053).  

With respect to claim 7, DeLucca teaches the method according to claim 6, wherein when the wireless connection pre-authorization request comprises device identification information and/or access point identification information of a target wireless access point corresponding to the wireless connection pre-authorization request, the step of transmitting the wireless connection pre-authorization request of the user device to the network device comprising: detecting the device identification information and/or access point identification information of the target wireless access point; and transmitting the wireless connection pre-authorization request of the user device to the network device, wherein the wireless connection pre-authorization request includes the device identification information and/or access point identification information of the target wireless access point corresponding to the wireless connection pre-authorization request (e.g. refer to details explained in claim 6; ¶0022 - ¶0023, ¶0053).

With respect to claim 8, DeLucca teaches a method for performing wireless connection pre-authorization on a user device at a network device (e.g., a method for establishing wireless connection using pre-authorization on a user device 101/103, ¶0022, ¶0053), comprising: acquiring a wireless connection pre-authorization request transmitted by the user device (e.g., via a user interface, said pre-authorization must be sent prior establishing to a trusted device, ¶0048, ¶0053); determining pre-authorization information for device identification information of the user device with respect to a wireless routing device corresponding to the wireless connection pre-authorization request according to the device identification information of the user device (e.g., if credentials are associated with a network identifier, an identifier of a access point, SSID, address information, etc., then it could say that credentials “match”, ¶0022, ¶0037, ¶0053, ¶0064); and transmitting the device identification e.g., when any of the device is within range of an access point (e.g., in which can include a router or switching) to which the device 101/103 is allowed (if credential are associated) to connect based on said pre-authorization, connecting to said access point, Fig. 2, ¶0021 - ¶0022, ¶0045, ¶0047 - ¶0048, ¶0053).

With respect to claim 11, DeLucca teaches the method according to claim 8, wherein the method further comprising:  20Attorney Docket No: 088448-1179332-006300US receiving one or more wireless access points scanned by the user device which are transmitted by the user device; determining pre-authorization information for device identification information of the user device with respect to the one or more wireless access points according to the device identification information of the user device; and returning the pre-authorization information for the device identification information of the user device with respect to the one or more wireless access points to the user device (e.g., at least the access point is detected (or discovered), and provide a prompt for entering a password such that the device can access network via access point 107, ¶0038, ¶0045, ¶0056, ¶0060).

With respect to claim 13, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 14, DeLucca teaches the method according to claim 13, wherein the method further comprising: when receiving a connection authentication request transmitted by the user device to a wireless access point corresponding to the wireless routing device, and the device identification information of the user device has been pre-authorized wireless connection with respect to the wireless access point, transmitting authentication pass response information to the user device (e.g., after receiving a request, and if access point is accessible and established, then send a response to the device 101/103, ¶0051, ¶0068).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Cheng (CN-107396364 A, cited in an IDS dated 02/21/2020, hereinafter ‘Cheng’).

With respect to claim 2, DeLucca teaches the method according to claim 1, wherein DeLucca teaches all the limitations under claim 2, except that said connection authentication request is transmitted to a wireless access point corresponding to a wireless routing device; and said authentication response is received by said wireless routing device providing the wireless access point. 
see ¶004 in page 6 of 8); and a authentication response is received by the wireless routing device providing the wireless access point (see ¶004 & ¶0006 in page 6 of 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of DeLuca as taught by Cheng since Cheng suggested in ¶004 and/or ¶006 that such modification would increase flexibility of the pre-authorization in order to make it convenience to get an improved user experience.

With respect to claim 9, DeLucca teaches the method according to claim 8, wherein the wireless connection pre-authorization request includes target address information corresponding to the wireless connection pre-authorization request; wherein the step of determining pre-authorization information for device identification information of the user device corresponding to the wireless connection pre-authorization request according to the device identification information of the user device comprising: querying and determining a wireless routing device corresponding to the wireless connection pre-authorization request according to the target address information; and determining pre-authorization information for device identification information of the user device according to the device identification information of the user device (It’s  well known in the art that a routing device can connects two or more packet-switched networks or subnetworks. It serves two primary functions: managing traffic between these networks by forwarding data packets to their intended IP addresses, and allowing multiple devices to use the same Internet connection, ¶0029, ¶0047, ¶0060, ¶0077); but fails to teach that said pre-authorization information is with respect to a wireless routing device.
.g., a pre-authorization information about a wireless routing device, abstract, page 4 of 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of DeLuca as taught by Cheng since Cheng suggested in abstract and/or page 4 of 8 that such modification would increase flexibility of the pre-authorization in order to make it convenience to get an improved user experience.

With respect to claim 10, DeLucca in view of Cheng teaches the method according to claim 9, wherein Cheng teaches the wireless connection pre-authorization request further includes target period information corresponding to the wireless connection pre-authorization request; the pre-authorization information for the device identification information of the user device with respect to the wireless routing device is valid within the target period information (e.g., validity period information included in the request prior establishing network connection, ¶002 - ¶004 of page 6 of 8).

With respect to claim 15 (in which depend on claim 14), it's rejected for the similar reasons as those described in connection with claim 9.

With respect to claim 16, DeLuca teaches the method according to claim 14, but fails to teach: further comprising: if the device identification information of the user device has not been pre-authorized wireless connection with respect to the wireless access point, performing authentication on the connection authentication request and transmitting corresponding authentication result information to the user device.
e.g., If a user equipment identification information relative to the wirelessly connected wireless access point is not authorized, performs authentication processing for the connection authentication request, and sending to the user equipment the corresponding authentication result information, Claim 3,  ¶004 in page 6 of 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of DeLuca as taught by Cheng since Cheng suggested in ¶004 of page 6 of 8 that such modification would force to make authentication when no identification information is authorized in order to ensure that the user device and the wireless access points are communicable and increase flexibility of the pre-authorization in order to make it convenience to get an improved user experience.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Bombacino et al. (U.S Patent No. 9,125,136 B2, hereinafter ‘Bombacino’).

With respect to claim 12, DeLucca teaches the method according to claim 8, wherein DeLucca teaches all the limitations under claim 12, except for geographic location information of the preferred wireless access point matches geographic location information of the user device.
However, in the same field of endeavor of access points and client stations, Bombacino teaches wherein geographic location information of the preferred wireless access point matches geographic location information of the user device (e.g., geographical position of each of the access points to be compared with at least a client station, Col 11 (lines 32 – 63), Claim 4).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674